Citation Nr: 0532788	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with lateral collateral ligament 
myotendinitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to July 
1994.  The veteran served in the reserves subsequently.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two June 2003 rating decisions of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluations for chondromalacia patella of the right knee, 
chondromalacia patella of the left knee with lateral 
collateral ligament myotendinitis, and lumbosacral strain and 
continued the noncompensable evaluation for left ear hearing 
loss.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he placed an "x" on the box which indicates that 
he wants a hearing before the Board at the RO.  He also 
placed an "x" on the box which indicates that he does not 
want a hearing before the Board.  He also circled the option 
of not wanting a Board hearing and placed his initials by 
that option.  The Board finds that the VA Form 9 indicates 
that he does not want a hearing before the Board, and thus 
there is no hearing request pending at this time.  


FINDINGS OF FACT

1.  Chondromalacia patella of the right knee is manifested by 
almost full range of motion with pain, no instability, and no 
more than slight functional impairment.  

2.  Chondromalacia patella of the left knee with lateral 
collateral ligament myotendinitis is manifested by almost 
full range of motion with pain, no instability, and no more 
than slight functional impairment.

3.  Lumbosacral strain is manifested by almost full range of 
motion with pain and no more than mild functional impairment.

4.  Left ear hearing loss is manifested by an average pure 
tone threshold of 15 decibels with discrimination ability of 
100 percent


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee with lateral 
collateral ligament myotendinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2005).

4.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in him possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2002 and March 2003 letters sent to 
the veteran and by the discussions in the June 2003 rating 
decisions, the January 2004 statement of the case, and the 
January 2005 supplemental statement of the case.  In both 
letters, the RO failed to provide the veteran with the 
evidence necessary to substantiate his claims for increase.  
Rather, it informed him of the evidence necessary to 
substantiate a claim for service connection.  Nevertheless, 
the veteran has not been prejudiced by this because it is 
clear he is aware of the evidence necessary to substantiate 
his claims for increase.  Specifically, the veteran has 
alleged that his disabilities are worse than the current 
noncompensable and 10 percent evaluations contemplate.  Thus, 
the veteran is aware that the evidence necessary to 
substantiate his claims would be evidence showing that his 
disabilities have worsened.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in both letters, VA 
informed him it had a duty to make reasonable efforts to help 
him get the evidence necessary to substantiate his claims, 
such as medical records, employment records, and records from 
other federal agencies.  It stated that he needed to provide 
enough evidence about these records so that VA could assist 
him in obtaining them.  It stated that if he had private 
medical records that he wanted VA to consider that he should 
complete the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each doctor and 
hospital where he was treated and VA would obtain them for 
him.  In February 2005, the RO sent the veteran a letter 
asking him to provide any evidence in his possession that 
pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive the notice of 
the fourth element (asking the veteran to provide any 
evidence in his possession that pertained to the claim) until 
after the unfavorable decision.  The Board finds that any 
defect with respect to the timing of this VCAA notice 
requirement was harmless error.  He was provided an 
opportunity at that time to submit additional evidence.  He 
submitted additional evidence pertaining to other claims for 
compensation and signed the document provided by VA that 
indicated he had no additional evidence to submit.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard, 4 Vet. App. 384.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical records.  The veteran submitted private 
medical records.  VA also provided the veteran with 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that the service-connected chondromalacia 
patella of the right knee, chondromalacia patella of the left 
knee with lateral collateral ligament myotendinitis, 
lumbosacral strain, and left ear hearing loss are worse than 
the current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

The Court has emphasized that evaluation of musculoskeletal 
disabilities (such as the knees and the back) also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Knees

The veteran states that he has recurrent bilateral knee pain 
and that he was told he would need physical therapy to 
address his pain.  He asserts he used to be able to run one 
to three miles a week and that now he has to alternate 
between walking and running because of his bilateral knee 
pain.  He also states that he had to leave the reserves 
because he could not maintain a steady physical fitness 
examination (running three miles and doing pull-ups and sit-
ups).  He argues that his flexion is limited to 30 degrees.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for both the right knee 
and the left knee.  The evidence shows that the veteran's 
right and left knees are no more than slightly or mildly 
disabling.  For example, at the May 2003 VA examination, the 
veteran reported that he did not wear any supports on either 
leg and took no medication except for Motrin, which was 
occasionally.  The examiner stated that the veteran was able 
to squat 100 percent.  He noted there was "very definite 
crepitation in the last 20 to 30 degrees of extension."  
Both knees had range of motion from 0 to 130 degrees without 
pain.  The examiner stated the veteran had evidence of 
patellar chondromalacia, which was associated with "some 
functional impairment" related to activities involving deep 
knee bending, stooping, squatting, etc.  He noted that the 
service-connected disabilities did not appear to be 
"significantly disabling."  The examiner stated the 
veteran's basis of pain was associated with the structural 
changes, but that there was no indication of instability or 
incoordination.  He added that weakness and fatigability did 
not appear to be issues of impairment.  The x-ray of the 
right and left knees was within normal limits.  The above-
described findings show that the veteran's limitation of 
motion is not compensable under either Diagnostic Code 5260 
or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Thus, no more than a 10 percent evaluation is warranted for 
each knee.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has complained of pain and lack of endurance, 
which the Board finds is contemplated by the 10 percent 
evaluation.  Again, his limitation of motion of the right and 
left knees would not warrant a compensable evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In order to 
warrant an evaluation in excess of 10 percent there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees, the actual or functional equivalent of 
limitation of extension to 15 degrees, or the actual or 
functional equivalent of a severe or marked knee disability.  
Id.  No medical professional has described the veteran's knee 
symptoms as being any more than slight or that the veteran's 
functional impairment would equate to that which is 
contemplated by the 20 percent evaluations under Diagnostic 
Codes 5260 and 5261.  

In a VA Office of the General Counsel opinion, it determined 
that the veteran could receive separate evaluations for 
limitation of extension of the knee and limitation of 
flexion.  VAOPGCPREC 9-2004 (Sept. 2004).  Here, the Board 
finds that the 10 percent evaluation contemplates the 
veteran's limitation of function both due to the limitation 
of flexion and the limitation of extension.  Again, his 
limitation of flexion and extension would not warrant a 
compensable evaluation under Diagnostic Codes 5260 and 5261.  
In fact, his extension has been reported as full.  

The Board notes that there is no evidence that the veteran 
has instability or subluxation of either knee.  At the May 
2003 examination, the examiner made a specific finding that 
the veteran's knees were both stable.  Thus, the veteran 
would not warrant a separate evaluation for instability of 
the right and left knees.  See VAOGCPREC 23-97 (July 1, 
1997).  

The veteran is competent to report his symptoms, and the 
Board accepts his complaints of pain as true; however, the 
medical findings do not support his assertions that the 
current 10 percent evaluations do not compensate him for the 
severity of his disabilities.  A 10 percent evaluation is 
indicative of a slight or mild knee disability, and the 
medical findings establish a knee disability that is no more 
than slight or mild.  Taking the veteran's contentions into 
account and the medical findings, evaluations in excess of 
10 percent are not warranted for chondromalacia patella of 
the right knee and chondromalacia patella of the left knee 
with lateral collateral ligament myotendinitis.  To this 
extent, the preponderance of the evidence is against his 
claims, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

B.  Lumbar spine

The veteran describes having daily pain in his back, which, 
at times, is severely disabling and prevents him from 
performing normal/daily activities.  He states that the 
evaluation for his back should be indicative of a disability 
that is moderate to severe.  He describes slight stiffness 
and soreness when he gets up in the morning, which lessens as 
he warms up.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for lumbosacral strain.  
At the May 2003 VA examination, the veteran denied wearing 
any back support.  He stated that he could no longer run long 
distances because of back and knee pain.  Considering the 
veteran's service-connected lumbosacral strain under the 
former and current criteria that address limitation of motion 
of the lumbar spine, the veteran's limitation of motion has 
been shown to be no more than slight in degree.  

While not stated under the former criteria, the normal range 
of motion of the lumbar spine is 90 degrees of flexion and 
30 degrees of extension, lateral flexion, and rotation.  At 
the May 2003 VA examination, the examiner stated that the 
veteran's flexion was to 85 degrees, extension was to 
40 degrees, and lateral flexion was to 40 degrees and that 
all of these ranges of motion were without pain.  Straight 
leg raising was to 90 degrees in the sitting position and 
60 degrees in the supine positions and produced slight 
discomfort in the back.  The Board finds that such limitation 
of motion shown in the medical records would warrant no more 
than a 10 percent evaluation under the former criteria under 
Diagnostic Code 5292 or the current criteria under Diagnostic 
Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002) and Diagnostic Code 5237 (2005).  Specifically, 
flexion limited by 5 degrees of full flexion, full extension, 
and full lateral flexion establish that the limitation of 
motion is no more than slight.  Under the amended criteria, 
it states that flexion between 60 degrees but not greater 
than 85 degrees warrants a 10 percent evaluation.  Thus, the 
service-connected disability would warrant no more than a 
10 percent evaluation under the amended criteria.

Considering the veteran's disability under Diagnostic Code 
5295, an evaluation in excess of 10 percent would still not 
be warranted.  The 20 percent evaluation contemplates muscle 
spasm and unilateral loss of lateral spine motion in a 
standing position.  At the May 2003 VA examination, the 
examiner stated that the veteran had no muscle spasm, 
guarding, or list.  There was no abnormality of the spine.  
Thus, there is a lack of evidence of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  The preponderance of the evidence is 
against a finding that he warrants more than a 10 percent 
evaluation under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  When examined 
in May 2003, the examiner stated that at the present time, 
the veteran "presents with no evidence of disability."  He 
described slight functional impairment in association with 
activities involving repetitive bending, heavy lifting, etc.  
The examiner found that the veteran's impairment was based on 
pain without any obvious structural change, instability, 
incoordination, fatigability, or weakness.  He noted that the 
veteran's strength in the lower extremities was 5/5.  The 
functional impairment described in the May 2003 examination 
report is indicative of no more than slight or mild 
functional impairment due to pain or any other factor and 
thus no more than a 10 percent evaluation is warranted.

The veteran is competent to report his symptoms; however, to 
the extent that he described that his low back warranted an 
increased evaluation, the medical findings do not support his 
assertions.  Again, there was almost no objective evidence of 
pain and slight limitation of motion at the time of the May 
2003 examination.  The Board accords more probative value to 
the clinical findings made by medical professionals than to 
the veteran's statements, even if sworn, as to his 
symptomatology in connection with a claim for increased 
benefits.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected lumbosacral strain warrants any more than a 
10 percent evaluation, for the reasons stated above.  
Gilbert, 1 Vet. App. at 55.

C.  Hearing loss

The veteran asserts that his hearing is continuing to get 
worse and that he may need hearing aids.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, which 
is the case here, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2005).

Under 38 C.F.R. § 4.86(a) (2005), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for left ear hearing 
loss disability.  A September 2002 VA audiological evaluation 
report shows that the left ear had 100 percent speech 
discrimination.  Decibel loss at the pure tone threshold of 
1000 Hertz was 10, with a 15 decibels loss at 2000 Hertz, a 
0 decibels loss at 3000 Hertz, and a 35 decibels loss at 4000 
Hertz.  The average decibel loss is 15 in the left ear.  From 
Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for 
the left ear.  This is determined by intersecting the percent 
of speech discrimination row with the pure tone threshold 
average column.  Because the right ear is not service 
connected, a roman numeral I is used in Table VII of 38 
C.F.R. § 4.85.  Neither ear is considered the "poorer ear" 
under 38 C.F.R. § 4.85's Table VII.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I, the better ear, with column I.  Thus, an 
evaluation in excess of 0 percent is not warranted based upon 
the September 2002 audiological evaluation.  

Additionally, a December 2004 VA outpatient treatment report 
shows that the veteran's hearing was tested.  The examiner 
did not report the specific decibel loss in the relevant 
frequencies, but stated that the veteran's hearing was within 
normal limits from 250 to 2000 Hertz, which sloped from a 
mild to moderate sensorineural hearing loss from 3000 to 6000 
Hertz.  Word recognition was 100 percent in the left ear.  
The audiologist stated that the veteran was not a candidate 
for amplification in either ear.  Such evidence further 
supports a finding that the veteran's hearing loss would not 
be compensable in degree. 

It must be noted that the level of the veteran's hearing loss 
in the left ear at the time of the September 2002 VA 
audiological evaluation would not be deemed to be a hearing 
loss "disability" for VA purposes.  See 38 C.F.R. § 3.385 
(2005) (defining what severity of hearing loss would 
constitute a hearing loss "disability" for VA purposes).  
Regardless, the Board reiterates that disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for left ear hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55. 

D.  Extraschedular evaluation

Review of the record reveals that the RO has not considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question as to any of the 
disabilities.  VAOPGCPREC. 6-96 (1996).


ORDER

Increased evaluations for chondromalacia patella of the right 
knee, chondromalacia patella of the left knee with lateral 
collateral ligament myotendinitis, lumbosacral strain, and 
left ear hearing loss are denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


